DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
As to the art rejection based upon Hoummady, applicant asserts “Hoummady fails to teach or suggest this subject matter. Specifically, Hoummady fails to teach or suggest, “a plurality of containers fluidically coupled to the plurality of intake ports, each container holding a reagent to interact with the deposited droplets” and “a plurality of reaction sites fluidically coupled to the plurality of containers and intake ports.” (Claim 1). This portion of claim 1 describes structural features that direct reagent or other solutions past a sample to act on the sample. Like Ingber, Hoummady does not teach or suggest these structures of a microfluidic device with input ports that align with ejection nozzles. For this reason, the rejection of claim 1 and its dependent claims should be reconsidered and withdrawn.”
The examiner disagrees. The holes/openings of micro-bowls 80 (containers) of the device 81 are intake ports coupled to the micro-bowls and any portions, points, locations, etc. of the walls/surfaces of such containers are equivalent to the broad “reaction sites”. As shown, for example in figures 14-15, where the containers 80 include reagents that dispensed droplets can interact with. (column 7, lines 30-37).  
The claims are rejected as given herein.  
Rejections not repeated herein have been withdrawn. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because in employs legal phraseology such as the term “comprising”.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no description of a plurality of reaction sites fluidically coupled to the plurality of containers and intake ports” (claims 1 and 13); moving the microfluidic device and the array of nozzles results in, causes ejection of solution (claim 10); and directing ejected solution (droplets) moving past or passing any flow of reagent (droplets)(claim 11).
Drawings
The replacement drawings were received on12/3/21.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of reaction sites fluidically coupled to the plurality of containers and intake ports, the two parts, the ejectors, first and second array of nozzles of different sizes must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. The claims mention droplets, sequence, liquid, cell and nucleic acid sequence. None are positively claimed as elements of the inventions of the apparatus claims. They are considered as materials/articles intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	The claims are directed to an apparatus that is not required to be used to perform any method steps in any method including any that may be intended by applicant. The system is not required to be used to dispense any detect any sequence in droplets, perform any sequencing of any parts of any cells,  detect any droplets, perform any adjusting of anything before performing any depositing of droplets, nor receive any droplets containing a single cell. As noted above, the claims (1-9 and 13-15) are directed to an apparatus that is defined by the positively claimed structures, not by any possible, intended uses of the apparatus with any further unclaimed materials or structures. The apparatus claims include numbers intended use 
	It is noted that an array, a plurality, and mulitiple only requires 2. A distance between two stationary objects/locations is known to be constant. 
	It is noted that “reaction site” is not structurally defined in the claims. One can name a location point of a device as “a reaction site” as one desires.
	As to claim 3, it is noted that “two parts” is broad and not structurally defined. 
	As to claim 4, it is noted that the controller is not required to be structurally connected to the ejection device. The term “controlling” is directed to a process step. The controller is not currently/active controlling anything. 
	As to claim 6, the phrase “liquid processing area” is not defined as being specific structure. The broad phrase “liquid processing” appears to be directed to the intended use of the broad area.  There is no liquid required to be present in the invention nor is there any requirement for any broad “liquid processing” to be performed on any liquid. Any “area” between the intake ports and some location that one may choose to reference as a “reaction site” (presumptively of the microfluidics device) can be considered as “a liquid processing area”.    
	As to claim 7, there is no structural distinction of the second array from the first array. For example, if an array includes 8 nozzles all separated by the same distance, one can select subgroups thereof as one desires and refer them first and second arrays. 
	In claim 8, it is noted that the term “size” is not directed to any specific dimension(s).  

	As to claim 12, it is noted that the term “fluid” means liquid and/or gas. However, it is presumed that applicant is referring to a liquid. Furthermore, it is noted that although fluid from the containers is used in the sequencing, the claim does not specify where such sequencing is required to be performed relative to any structural location. 
	As to claim 13, it is noted that the “wherein” clause provides for a possible use of the array of nozzles like the “can simultaneously eject droplets…” . Both clauses are directed to what is possible, can be done with the nozzles. However, as noted above the claims are directed to an apparatus not a process. There is no requirement for any step of depositing droplets anywhere to be performed by the claimed apparatus. 
	It appears as if claim 19, should read as:
	The system of 18, the microfluidics device further comprising a substrate; and a surface layer, wherein….
	As to claim 20, it is noted that the term “primers” is broad, has mulitiple definitions, but is not defined, limited to any specific definition in the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 9-11, 13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear which/what intakes ports are being reference by the phrase “intake ports” in the last line. It is unclear what is the nexus of such “intake ports” to the prior “plurality of intake ports”.  
As to claim 2, it is unclear if “an input port” and “intake port” are the same or different. It is further unclear what is the nexus of such to the prior plurality of intake ports. It is presumed that claim 2 is meant to refer to one of the plurality of intake ports.
As to claim 3, it is unclear if the claim is meant to refer the port of claim 2. See prior remarks above. Furthermore, it is unclear what is the nexus of “a respective intake port” to the input port of claim 2 and the plurality of intake ports of claim 1. The “a respective intake port” can be an intake port of some other device. However, it is presumed that applicant intends for the claim to refer to the same presumed intake port of the plurality of intake ports as presumed in claim 2. Clarification is requested. Also applicable to claim 15 in view of claim 13.  
As to claim 5, it is unclear what is the structural nexus of the ejectors and prior claimed array of nozzles that rejected as being capable of ejecting droplets. It is unclear if the ejectors and array of nozzles are different and one in the same. It is noted that no such ejectors are illustrated nor further described relative to the nozzles in paragraph [0026] cited by applicant in the response. 
As to claim 6, it is unclear what is the nexus of “a plurality of reaction site[s]” to the prior a plurality of reaction sites of claim 1. As presently drafted, they are not required to be  the same. Furthermore, it is noted that the “an intake port” is not required to be one of the plurality of intake ports. 
As to claims 9 and 13, it’s unclear how the wherein clauses further structurally limit the respective inventions because it is unclear if applicant intends for the apparatuses to further comprise a flow of reagents. The claims as presently drafted does not provide for such. The clauses appear to process steps or recitations of what could possible occur during a use of the inventions. Furthermore, it is noted that there is no requirement of any droplets to ever flow in any direction (including that as recited in the claim) such that a flow of reagent can be defined relative to such.  
As to claim 10, it is unclear how moving the microfluidic device and the array of nozzles results in ejection of solution form the nozzles. It is unclear if applicant is intending to provide for an additional ejection step to prior recited ejection step. The moving step as drafted is confusing and does not appear to be consistent with the specification. If applicant intends for the method to include ejecting droplets to different input ports of microfluidic device and 
It appears as if the ejecting step of claim 10 should read as “ejecting the solution from…” to clearly refer to the same solution recited in the prior filling step. 
As to claim 11, it is unclear if both the ejected solution and a flow of reagents (from somewhere) are flowed towards (in a same or different directions) a plurality of reaction sites (note defined as being located anywhere specific nor elements of the microfluidic device) and during such the ejected solution flows passes the flow of reagents. The claim as drafted is unclear. Furthermore, the claim is not consistent with paragraphs [0054-0058], cited by applicant in the remarks as supporting the claim. There is no mention of nor description of ejected solution (droplets) moving past or passing any flow of reagent (droplets). Furthermore, the Figure 5 includes arrows to indicate flow direction of the respective droplets, but it does not illustrate any ejection solution (droplets) moving past any flow of reagent (droplets). The droplets of each are described as interacting (combining) not moving past each other.  Therefore, the claim is considered as being directed to new matter. 
As to claim 13, see prior remarks/rejections above. 
Claim 13 recites the limitation "the plurality of intake ports" in the first line of the next-to-last paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the deposited droplets" in in the first line of the next-to-last paragraph.  There is insufficient antecedent basis for this limitation in the claim. Although no liquid and droplets are not positively claimed as elements of the invention, the claim previously mentions that it is possible for the array of nozzles to be capable of ejecting droplets 
 Additionally, it is unclear which/what intake ports are being referenced in the next-to-last line of claim 13. It is unclear if such “intake ports” are the same or different from the prior “the plurality of intake ports”.
Claim 15 recites the limitation "the input port" in line 2.  There is insufficient antecedent basis for this limitation in the claim. See also remarks/rejection of claim 2 above. 
Claim 15 recites the limitation "the deposited droplets from the two[-]dimensional array ports and plurality of containers " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. As noted above, no droplets are positively claimed as elements of the invention nor is any prior mention of any droplets deposited in the two-dimensional array of ports and the plurality of containers; neither is claimed as containing/comprising any droplets (of anything) deposited from anywhere. 
As to claim 17, it is unclear how the electrode layers can be defined relative to “the deposited droplet” because no deposited droplet is positively claimed as an element of the invention. Therefore, no droplet is never required to be present anywhere in the invention. See also remarks above.
As to claim 18, it is unclear what is the structural nexus of the heat layer to the prior positively claimed structural elements of the invention. Furthermore,  it is unclear how the electrode layers can be defined relative to “the deposited droplet” because no deposited 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
On page 15 of the response, applicant asserts that the recitation of “a microfluidics device comprising… a plurality of reaction sites fluidically coupled to the plurality of containers and intake ports” (claims 1 and 13) is supported within paragraphs [0053-0056] of the originally filed specification. The examiner respectfully disagrees. The cited paragraphs do not mention nor describe any “fluidic coupling” of the plurality of reaction sites to plurality of containers and intake ports as claimed. It is noted that while Figure 5 appears to illustrate some unclaimed 
 Claim 10 implies that moving the microfluidic device and the array of nozzles results in, causes ejection of solution. However, this does not appear to be consistent with the specification. There is no description of movement of the microfluidic device and array of nozzles causes solution to be ejected from adjacent nozzles as recited in the claim.  
 	Claim 11 is not consistent with paragraphs [0054-0058], cited by applicant in the remarks as supporting the claim. There is no mention of nor description of ejected solution (droplets) moving past or passing any flow of reagent (droplets). Furthermore, the Figure 5 includes arrows to indicate flow direction of the respective droplets, but it does not illustrate any ejection solution (droplets) moving past any flow of reagent (droplets). The droplets of each are described as interacting (combining) not moving past each other.
	Therefore, the claims are directed to new matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 13-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1),(a),(2) as being anticipated by Hoummady, US 6,833,112. 
Hoummady discloses a system for partitioning a liquid sample comprising: an ejection device 2 comprising an array of nozzles (10, 13) and a microfluidics device 81 comprising: a plurality of intake ports 80 to receive a deposited droplet. Wherein the nozzles can be disposed as per set pattern, wherein the pattern corresponds to plurality of intake ports to receive a deposited droplet, i.e. adjacent nozzles are separated by a constant distance in a first axis, and pairs of intake ports are separated by the same constant distance in the same first axis such that adjacent nozzles can simultaneously eject droplets to different intake ports.  (Abstract, Figures 1 and 14-15 and descriptions thereof). 
As to claims 2-4, the device 81, includes electrodes 87 and means 88 cell/impedance sensor that communicates with the programmable control unit 100. (Figure 3a, 15; column 8, lines 50-61). 
As to claim 5, the device includes a common reservoir 4 connected to each of the nozzles 10. (Figure 14) and the device is capable of dispensing. (column 1, lines 7-10; column 2, lines 29-32).  
The reservoir is loaded with reagents including different nucleotides. (column 5, lines 55-67). Depending on their applications, the reagents may be of various types: DNAc, oligonucleotides, genes, cells, RNAm, proteins, DNA or RNA sequences amplified by PCR (abbreviated form for <<Polymerisation Chain Reaction>>), antigens et antibodies, therapeutic molecules, serums, etc. (column 7, lines 25-29).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoummady, US 6,833,112 as applied above, and further in view of Roach et al., US 2001/0005489.
Hoummady discloses a system as stated above.
 As to claims 10-12, Hoummady does not specify that the array of nozzles are moved.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Hoummady does disclose that plate 82 is supported by a positioning device 86 (alignment sensor), according to axes XYZ.  Cells to be treated 15 are deposited in the micro-
	Roach et al. discloses a device including at the sample loading station, samples can be loaded into the microchip by a multifunctional device, that includes a pipettor. The multifunctional device moves along a transverse X-axis gantry between the sample loading station on the first Y-axis track and tip and sample stations both on a second Y-axis track, parallel to the first Y-axis track. The second track can move pipette tips, reagent trays, microtiter trays containing samples, or other objects automatically into position for use by the multifunctional device. The multifunctional device, carried by the gantry, moves up and down on a Z-axis, perpendicular to the X and Y axes. Motion along all axes is driven by stepper motors so that precise and accurate positioning may be achieved. A servo motor or other actuator systems may be used for precise position control. (paragraph 0018; Figures 1-3). 
It would have been within the common sense, predictability, knowledge, and skill of one ordinary skill in the art to recognize that the array of nozzles may be manually moved or modified to be moved via automated mechanical positioning devices known in the art as taught and exemplified by Roach to align the array of nozzles with the ports of a microfluidic device before the effective filing date of the invention to align the array of nozzles with the ports of the device 81. 	
As to claim 8, having different sized nozzles is not a novel and non-obvious concept. 
It would have been an obvious matter of design choice to for the ejection device to have different sized nozzles, since such a modification would have involved a mere change in the size .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798